Detailed Action
This is a final Office action in response to communications received on 8/26/2021.  Claims 1-24 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Ricci and Laberteaux have been considered, and are found unpersuasive.
Applicant argues on page 6 of the Remarks, filed 8/26/2021, the cited prior art fail to teach or suggest “the unique combination of elements recited in the unamended claims” because “the references act as a ‘bucket of parts’ assembled based on the claims” and because “the rejections are based on such ‘cherry picking’ is evident from the proffered motivations to combine, which all essentially state that they are all related to secure communications and all increase security. However, missing is any explanation of how, for example, the technique of Laberteaux would actually combine with that of Ricci to increase the security of Ricci when Laberteaux represents an earlier technology than that of Ricci”. However, Examiner respectfully disagrees. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one 
Applicant argues on page 7 of the Remarks, filed 8/26/2021, that “there are some problems with the interpretations underlying the rejection. For example, the radio cited 
Applicant argues on page 7 of the Remarks, filed 8/26/2021, that “In portions of Ricci cited in the rejection, Ricci discusses a vehicle asking to register, receiving an ID, and getting route directions. Ricci notes that the car ID can be static or dynamic and is used to identify the vehicle in all interactions. The rejection equates this ID from Ricci with the group ID of the claims, and yet the group ID from the claims is not used to identify the vehicle in interactions, the attachment ID is. Thus, this interpretive zeal confuses any ID discussed in Ricci with an ID in the unamended claims that is not equivalent”. However, Examiner respectfully disagrees. Independent claim 1 recites “contact, via the interface, the driving infrastructure to attach to the driving infrastructure using the group ID to identify the vehicle to the driving infrastructure”, which clearly indicates that the group ID is used to identify the vehicle, which is a similar function to that described in Ricci.
Applicant argues on page 8 of the Remarks, filed 8/26/2021, that “it is not clear at all why one would add the overhead and complexity of Laberteaux for anonymous communication with other vehicles simply to communicate with the customization entity of Ricci. It does not increase security, just complexity. The only reason to combine these references is to reject the unamended claims”. However, Examiner respectfully disagrees. There is no indication that the use of a secret key based certificate for secure communication, as in Laberteaux, would add such complexity as to render the invention of Ricci non-functional, nor is there an indication that the incorporation of the feature as taught in Laberteaux would teach against the intended invention of Ricci. As such, and in view of arguments previously presented in this section of the present action, it is believed the requirements for an obviousness rejection under 103 are satisfied.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, 15-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309839 A1), in view of Laberteaux (US 2009/0259841 A1).
 Regarding claim 1, Ricci teaches the limitations of claim 1 substantially as follows:
A device for securing vehicle privacy in a driving infrastructure, the device comprising: (Ricci; Paras. [0006]-[0007] & [0687]: Using secure communication means for controlling a vehicle (i.e. securing vehicle privacy) in a vehicle control system (i.e. driving infrastructure))
an interface to communicate with a radio of a vehicle; and (Ricci; Paras. [0305] & [0363]: Interface to communicate with vehicle systems including a radio (i.e. radio of a vehicle), the vehicle control network communicating via radio frequency)
processing circuitry configured to: 
contact, via the interface, a group identification (ID) issuer to register the vehicle; (Ricci; Paras. [0027] & [0037]: a control server (i.e. group ID issuer) to register the vehicle with the traffic control system)
receive, via the interface, a group ID from the group ID issuer to indicate acceptance as a member; (Ricci; Paras. [0027] & [0037]-[0038]: a control server (i.e. group ID issuer) assigning an identifier (i.e. group ID) to the vehicle which is registered (i.e. acceptance as a member))
contact, via the interface, the driving infrastructure to attach to the driving infrastructure using the group ID to identify the vehicle to the driving infrastructure; and (Ricci; Paras. [0027], [0037]-[0038] & [0571]: Receiving messages and controls from the vehicle control system (i.e. attach to the driving infrastructure) using the vehicle ID of the registered vehicle (i.e. using the group ID to identify the vehicle to the driving infrastructure))
Ricci does not teach the limitations of claim 1 as follows:
receive, via the interface, an attachment ID from the driving infrastructure, the attachment ID used to secure communications between the vehicle and the driving infrastructure.  
However, in the same field of endeavor, Laberteaux discloses the limitations of claim 1 as follows:
receive, via the interface, an attachment ID from the driving infrastructure, the attachment ID used to secure communications between the vehicle and the driving infrastructure.  (Laberteaux; Paras. [0018]: A certificate based on a unique secret key (i.e. attachment ID) is assigned to each vehicle connected in the network (i.e. driving infrastructure) for use in communication of wireless messages to the vehicle (i.e. secure communications between the vehicle and the driving infrastructure))
Laberteaux is combinable with Ricci because both are from the same field of endeavor of securing communication between a vehicle and other devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ricci to incorporate the use of the certificate based on a secret key for use in communications to a vehicle as in Laberteaux in order to improve the security of the system by providing a means by which vehicle communications are permitted based on a secret key.

Regarding claim 9, Ricci teaches the limitations of claim 9 substantially as follows:
A method for securing vehicle privacy in a driving infrastructure, the method comprising: (Ricci; Paras. [0006]-[0007] & [0687]: Using secure communication means for controlling a vehicle (i.e. securing vehicle privacy) in a vehicle control system (i.e. driving infrastructure))
contacting, from a vehicle, a group identification (ID) issuer to register the vehicle; (Ricci; Paras. [0027] & [0037]: a control server (i.e. group ID issuer) to register the vehicle with the traffic control system)
receiving a group ID from the group ID issuer to indicate acceptance as a member; (Ricci; Paras. [0027] & [0037]-[0038]: a control server (i.e. group ID issuer) assigning an identifier (i.e. group ID) to the vehicle which is registered (i.e. acceptance as a member))
contacting the driving infrastructure to attach to the driving infrastructure using the group ID to identify the vehicle to the driving infrastructure; and (Ricci; Paras. [0027], [0037]-[0038] & [0571]: Receiving messages and controls from the vehicle control system (i.e. attach to the driving infrastructure) using the vehicle ID of the registered vehicle (i.e. using the group ID to identify the vehicle to the driving infrastructure))
Ricci does not teach the limitations of claim 9 as follows:
receiving an attachment ID from the driving infrastructure, the attachment ID used to secure communications between the vehicle and the driving infrastructure.  
However, in the same field of endeavor, Laberteaux discloses the limitations of claim 9 as follows:
receiving an attachment ID from the driving infrastructure, the attachment ID used to secure communications between the vehicle and the driving infrastructure.  (Laberteaux; Paras. [0018]: A unique secret key (i.e. attachment ID) is assigned to each vehicle connected in the network (i.e. driving infrastructure) for use in communication of wireless messages to the vehicle (i.e. secure communications between the vehicle and the driving infrastructure))
Laberteaux is combinable with Ricci because both are from the same field of endeavor of securing communication between a vehicle and other devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ricci to incorporate the use of the certificate based on a secret key for use in communications to a vehicle as in Laberteaux in order to improve the security of the system by providing a means by which vehicle communications are permitted based on a secret key.

Regarding claim 17, Ricci teaches the limitations of claim 17 substantially as follows:
At least one non-transitory machine-readable medium including instructions for securing vehicle privacy in a driving infrastructure, the instructions, when executed by processing circuitry of a vehicle, cause the processing circuitry to perform operations comprising: (Ricci; Paras. [0006]-[0007], [0186] & [0687]: Stored instructions executable by a processor for secure communication means for controlling a vehicle (i.e. securing vehicle privacy) in a vehicle control system (i.e. driving infrastructure))
contacting a group identification (ID) issuer to register the vehicle; (Ricci; Paras. [0027] & [0037]: a control server (i.e. group ID issuer) to register the vehicle with the traffic control system)
receiving a group ID from the group ID issuer to indicate acceptance as a member; (Ricci; Paras. [0027] & [0037]-[0038]: a control server (i.e. group ID issuer) assigning an identifier (i.e. group ID) to the vehicle which is registered (i.e. acceptance as a member))
contacting the driving infrastructure to attach to the driving infrastructure using the group ID to identify the vehicle to the driving infrastructure; and (Ricci; Paras. [0027], [0037]-[0038] & [0571]: Receiving messages and controls from the vehicle control system (i.e. attach to the driving infrastructure) using the vehicle ID of the registered vehicle (i.e. using the group ID to identify the vehicle to the driving infrastructure))
receiving an attachment ID from the driving infrastructure, the attachment ID used to secure communications between the vehicle and the driving infrastructure.  (Laberteaux; Paras. [0018]: A unique secret key (i.e. attachment ID) is assigned to each vehicle connected in the network (i.e. driving infrastructure) for use in communication of wireless messages to the vehicle (i.e. secure communications between the vehicle and the driving infrastructure))
Ricci does not teach the limitations of claim 17 as follows:
receiving an attachment ID from the driving infrastructure, the attachment ID used to secure communications between the vehicle and the driving infrastructure.  

receiving an attachment ID from the driving infrastructure, the attachment ID used to secure communications between the vehicle and the driving infrastructure.  (Laberteaux; Paras. [0018]: A unique secret key (i.e. attachment ID) is assigned to each vehicle connected in the network (i.e. driving infrastructure) for use in communication of wireless messages to the vehicle (i.e. secure communications between the vehicle and the driving infrastructure))
Laberteaux is combinable with Ricci because both are from the same field of endeavor of securing communication between a vehicle and other devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ricci to incorporate the use of the certificate based on a secret key for use in communications to a vehicle as in Laberteaux in order to improve the security of the system by providing a means by which vehicle communications are permitted based on a secret key.

Regarding claims 7, 15 and 23, Ricci and Laberteaux teach the device of claim 1, the method of claim 9 and the at least one non-transitory machine-readable medium of claim 17.
Ricci and Laberteaux teach the limitations of claims 7, 15 and 23 as follows:
wherein, to contact the group ID issuer, the processing circuitry uses a vehicle ID to register the vehicle as the member.  (Laberteaux; Paras. [0018] & [0020]: A certificate generated form a vehicle ID for each vehicle is issued to each vehicle in the network (i.e. register the vehicle as a member))
The same motivation to combine as in claims 1, 9 and 17 are applicable to the instant claims.

Regarding claims 8, 16 and 24, Ricci and Laberteaux teach the device of claim 1, the method of claim 9 and the at least one non-transitory machine-readable medium of claim 17.
Ricci and Laberteaux teach the limitations of claims 8, 16 and 24 as follows:
wherein, to contact the vehicle infrastructure, the processing circuitry communicates with a road side unit.  (Ricci; Para. [0361]: The vehicle wireless signal receiver receive wireless signal sources such as roadside beacons (i.e. road side unit))

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309839 A1), in view of Laberteaux (US 2009/0259841 A1), as applied to claims 1, 9 and 17, further in view of Zheng (US 2011/0058673 A1).
 Regarding claims 2, 10 and 18, Ricci and Laberteaux teach the device of claim 1, the method of claim 9 and the at least one non-transitory machine-readable medium of claim 17.
Ricci and Laberteaux do not teach the limitations of claims 2, 10 and 18 as follows:
wherein the group ID comprises an asymmetric key pair, with a private key unique to the vehicle, and a public key common to several private keys including the private key unique to the vehicle.  
However, in the same field of endeavor, Zheng discloses the limitations of claims 2, 10 and 18 as follows:
wherein the group ID comprises an asymmetric key pair, with a private key unique to the vehicle, and a public key common to several private keys including the private key unique to the vehicle.  (Zheng; Paras. [0008] & [0010]: All members of a group receive an individual private key which identifies each group member (i.e. private key unique to the vehicle) and a group public key which is decrypted by each individual private key (i.e. common to several private keys)) 
Zheng is combinable with Ricci and Laberteaux because all are from the same field of endeavor of secure communications between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Ricci and Laberteaux to incorporate the group asymmetric key pairs as in Zheng in order to improving the security of the system by allowing devices in a connected group to communicate securely between themselves.

Claims 3-4, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309839 A1), in view of Laberteaux (US 2009/0259841 A1), as applied to claims 1, 9 and 17, further in view of Zheng (US 2011/0058673 A1), further in view of Bronk (US 2016/0050563 A1).
Regarding claims 3, 11 and 19, Ricci, Laberteaux and Zheng teach the device of claim 2, the method of claim 10 and the at least one non-transitory machine-readable medium of claim 18.
Ricci, Laberteaux and Zheng do not teach the limitations of claims 3, 11 and 19 as follows:
wherein the group ID conforms to the Enhanced Privacy ID (EPID) family of standards.  
However, in the same field of endeavor, Bronk discloses the limitations of claims 3, 11 and 19 as follows:
wherein the group ID conforms to the Enhanced Privacy ID (EPID) family of standards.  (Bronk; Paras. [0011]-[0012]: EPID is used to authorize the receiver and transmitter nodes)
Bronk is combinable with Ricci, Laberteaux and Zheng because all are from the same field of endeavor of secure communications between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Ricci, Laberteaux and Zheng to incorporate the use of Enhanced Privacy ID standards as in Bronk in order to improve the security of the system by providing a standard to which identifiers conform to.

Regarding claims 4, 12 and 20, Ricci, Laberteaux, Zheng and Bronk teach the device of claim 3, the method of claim 11 and the at least one non-transitory machine-readable medium of claim 19.

wherein the vehicle is denied access to the driving infrastructure in response to violation of a policy of the driving infrastructure, (Bronk; Paras. [0010] & [0016]: A vehicle may be denied access to the charging venues (i.e. driving infrastructure) if the vehicle is not a part of an EPID group allowed at the charging venue (i.e. violation of a policy of the driving infrastructure)
wherein the EPID is used to distinguish the vehicle from other entities (Bronk; Paras. [0010] & [0016]: A vehicle is a part of an EPID group allowed at the charging venue (i.e. EPID is used to distinguish the vehicle from other entities))
other entities using the several private keys that are not the private key of the vehicle.  (Zheng; Paras. [0008] & [0010]: All members of a group receive an individual private key which identifies each group member and a group public key which is decrypted by each individual private key assigned to other members of the group (i.e. other entities using the several private keys that are not the private key of the vehicle))
The same limitations to combine as in claims 3, 11 and 19 are applicable to the instant claims.

Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309839 A1), in view of Laberteaux (US 2009/0259841 A1), as applied to claims 1, 9 and 17, further in view of Bronk (US 2016/0050563 A1).
Regarding claims 5, 13 and 21, Ricci and Laberteaux teach the device of claim 1, the method of claim 9 and the at least one non-transitory machine-readable medium of claim 17.
Ricci and Laberteaux teach the limitations of claims 5, 13 and 21 as follows:
wherein the attachment ID is comprised of a ID and a set of authentication public key certificates for the vehicle.  (Laberteaux; Paras. [0018] & [0020]: A certificate (i.e. attachment ID) and a public key and certificate authority digital signature (i.e. authentication public key certificates for the vehicle) based on a vehicle identifier (ID) is assigned to each vehicle connected in the network)
The same motivation to combine as in claims 1, 9 and 17 are applicable to the instant claims.
Ricci and Laberteaux do not teach the limitations of claims 5, 13 and 21 as follows:
the attachment ID is comprised of a pseudonym ID 
However, in the same field of endeavor, Bronk discloses the limitations of claims 5, 13 and 21 as follows:
the attachment ID is comprised of a pseudonym ID (Bronk; Paras. [0083]-[0085]: The private key (i.e. attachment ID) is based on a base value and a pseudonym (i.e. pseudonym ID))
Bronk is combinable with Ricci and Laberteaux because all are from the same field of endeavor of secure communications between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Ricci and Laberteaux to incorporate the pseudonym ID based private key as in Bronk in order to improve the security of the .

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2014/0309839 A1), in view of Laberteaux (US 2009/0259841 A1), as applied to claims 1, 9 and 17, further in view of Bronk (US 2016/0050563 A1), further in view of Kwoczek (US 2018/0242127 A1).
 Regarding claims 6, 14 and 22, Ricci, Laberteaux and Bronk teach the device of claim 5, the method of claim 13 and the at least one non-transitory machine-readable medium of claim 21.
Ricci, Laberteaux and Bronk do not teach the limitations of claims 6, 14 and 22 as follows:
wherein the processing circuitry is configured to periodically obtain a new pseudonym ID for the vehicle that is different than a previous pseudonym ID for the vehicle.   
However, in the same field of endeavor, Kwoczek discloses the limitations of claims 6, 14 and 22 as follows:
wherein the processing circuitry is configured to periodically obtain a new pseudonym ID for the vehicle that is different than a previous pseudonym ID for the vehicle.  (Kwoczek; Para. [0011]: Periodically transmitting a new cooperative awareness message (CAM) including a pseudonym allocated to the vehicle (i.e. periodically obtain a new pseudonym ID for the vehicle different that a previous pseudonym ID for the vehicle)) 


Prior Art Considered But Not Relied Upon
Nakata (US 20200198620 A1) which teaches an infrastructure facility which temporarily acquires control of an automatic driving vehicle while suppressing security risks.
Di Crescenzo (US 2008/0232583 A1) which teaches a technique of maintaining vehicle privacy while implementing combinatorial anonymous certificate management.

Conclusion
For the above-stated reasons, claims 1-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438